CNS PROTEIN THERAPEUTICS, INC.
EXECUTIVE SERVICES AGREEMENT


This Executive Services Agreement (this "Agreement") is made by and between CNS
Protein Therapeutics, Inc., a [Delaware] corporation (the "Company"), and
MDCleary, LLC, a [California] limited liability company (the "Consultant"),
effective as of August 10, 2009 (the "Effective Date").


Recital


The Company desires to engage Consultant, and Consultant desires to render
services to the Company as a consultant, under the terms of this Agreement.


Agreement


Based upon the premise of the recital above and the mutual promises below, the
parties hereby agree as follows:


1.            The Services. The Company hereby engages Consultant to perform
such services (the "Services") as specified in "Scope of Services" on Schedule A
hereto, as such Schedule may be amended from time to time in writing by the
Company and Consultant.


2.           Term: Termination.


a.           Term. This Agreement shall commence on the Effective Date and will
remain in effect until the earlier of (i) the thirtieth (30th) day following
such date that either party hereto provides written notice to the other that it
has elected to voluntarily terminate the Agreement (other than by the Company
for Cause or by Consultant for Good Reason) (a "Voluntary Termination"), or (ii)
immediately upon termination of the Consultant by the Company for Cause by a
majority vote of the Board of Directors of the Company, or upon termination by
the Consultant for Good Reason (an "Involuntary Termination"). ''Cause'' shall
be defined as (i) Martin D. Cleary’s conviction of a felony or any other crime
involving fraud; (ii) any willful act or acts of dishonesty undertaken by Martin
D. Cleary; (iii) any willful act of gross misconduct by Martin D. Cleary; or
(iv) Consultant appoints anyone other than Martin D. Cleary  to perform the
Services, "Good Reason" shall be defined as a material reduction in Consultant's
compensation or a change of Martin D. Cleary's responsibilities, title and/or
position without the Consultant’s prior written consent.


b.           Effect of Termination. In the event the company initiates a
Voluntary Termination, or in the even the Consultant initiates a Voluntary
Termination for Good Reason, the Company shall pay Consultant a lump sum equal
to $50,000 plus any accrued and unpaid compensation and expenses owed Consultant
pursuant to this Agreement. In the event the Consultant initiates a Voluntary
Termination or in the event the Company initiates an Involuntary Termination for
Cause, then the Company shall pay Consultant any accrued and unpaid compensation
and expenses owed Consultant. Except as otherwise set forth herein termination
of this Agreement will constitute termination of the consultancy services and
termination of vesting of any stock options, shares or other equity incentives;
provided however, in no event shall a termination of this Agreement (other than
an Involuntary Termination of Consultant by the Company for Cause) discharge the
Company's obligation to make the payment or issue the capital stock as set forth
under the caption "Change of Control Bonus" on Schedule A hereto.
Notwithstanding the foregoing, Sections 7 through 9 of this Agreement will
survive termination of this Agreement and Consultant shall remain bound thereby.


 
 

--------------------------------------------------------------------------------

 
 
       3.           Location of Services; Employees. Unless otherwise specified
in the applicable Scope of Services, Consultant will perform the services at
Consultant’s place of business located at 6200 Stoneridge Mall Road, Suite 300,
Pleasanton, CA 94588, and use Consultant's tools and equipment. Consultant shall
not subcontract or assign Services to anyone other than Martin D. Cleary,
without the Company's prior written consent. Consultant hereby represents and
warrants that (a) the undersigned has authority to bind Consultant to this
Agreement and (b) Consultant shall be solely responsible for all acts and
omissions of, and for all payments to, Martin D. Cleary, including, without
limitation, tax withholdings.


4.           Expenses. The Company will reimburse Consultant for all reasonable
and necessary expenses incurred in rendering the Services provided the Company
approves such expenses before Consultant incurs the expense. Notwithstanding the
foregoing, and in addition to its other expense reimbursement obligations and
compensation hereunder, the Company will pay Consultant $1,000 per month for
office maintenance and supplies.


5.           Taxes. Consultant hereby directs the Company not to withhold any
income, social security, state disability, or other taxes that may be applicable
to Consultant. Consultant hereby represents that Consultant is an independent
contractor and will pay such taxes on Consultant's own behalf. Consultant hereby
agrees to indemnify the Company for any taxes, interest, and penalties incurred
by the Company as a result in whole or in part from the Consultant not paying
and/or withholding such taxes on Consultant's own behalf.


6.           Non-Exclusivity. The parties hereto acknowledge and agree that
Consultant and Martin D. Cleary are free to seek consultancy arrangements,
employment positions, and directorships with businesses other than the Company
during the term of this Agreement; provided that any such engagements shall not
conflict with or otherwise inhibit the performance of the Services, or result in
a breach of any fiduciary obligation owed the Company, resulting in a material
and adverse affect on the business of the Company. For purposes of clarity, the
Company acknowledges that Martin D. Cleary performs, and will continue to
perform during the term of this Agreement, the following positions: (i) member
of the Board of Directors and Chairman of the Audit Committee of Electrical
Optical Sciences, Inc.; (ii) member of the Board of Directors and Chairman of
Juvaris BioTherapeutics, Inc.; and (iii) member of the Board of Directors and
Chairman of Fish Nature, Inc. Consultant agrees to notify the Company of any
additional engagements accepted by Martin D. Cleary during the term of this
Agreement.


7.           Non-Disclosure and Retention of Certain Company Information.


a.  
Non-Disclosure of Company Confidential Information.



(l)            Consultant will regard and preserve as confidential, and will not
divulge to unauthorized persons or use, or authorize or encourage persons who
are under Consultant's direction or supervision to use, for any unauthorized
purposes, either during or after the term of the engagement, any information,
matter, material or thing of a secret, confidential, or private nature connected
with the business of the Company or any of its suppliers, customers or their
affiliates ("Confidential Information") without the prior written consent of the
Board of Directors of the Company. Confidential Information shall include,
without limitation: (i) all matters of a technical nature, such as trade
secrets, intellectual property, know-how, formulae, computer programs, source
code, object code, machine code, routines, algorithms, software and
documentation, secret processes or machines, inventions and research projects;
(ii) all matters of a business nature, such as information about costs, profits,
markets, sales, customers, business contacts, suppliers, and employees
(including salary, evaluation, and other personnel data); (Hi) all plans for
further development; and (iv) any other information of a similar nature.
 
 
 

--------------------------------------------------------------------------------

 
 
(2)           In this regard, although certain information or technology may be
generally known in the relevant industry, the fact that the Company uses it, and
how the Company uses it, may not be so known, and therefore is subject to
non-disclosure and non-use. Furthermore, the fact that various fragments of
information or data may be generally known in the relevant industry does not
mean that the manner in which the Company combines them and the results obtained
thereby are so known; and in such instance that fact also is subject to
non­disclosure and non-use.


(3)           Excluded from the restrictions of this Section 7(a)(1) and (2) is
information Consultant knew before the Company disclosed the information to
Consultant, information which is public knowledge (other than as a result of
disclosure by Consultant), and information which has been disclosed to
Consultant by a third party without restriction as a matter of right.


(4)           Consultant agrees that, before making any disclosure or use of
Confidential Information not previously approved in writing by the Board of
Directors of the Company in reliance upon any of the exclusions set forth in
Subsection 7(3), Consultant will give the Company at least ten (l0) business
days prior written notice, specifying the applicable exclusion and the
circumstances giving rise to it. Consultant will have the burden of proving by
clear and convincing evidence that the given exclusion applies to the
information under the circumstances.


b.           Assignment of Inventions.


(l)           Consultant will promptly disclose in writing to the Board of
Directors of the Company all inventions, patentable subject matter and
conceptions, including, without limitation,. improvements, designs, formulas,
works of authorship, trade secrets, technology, mask works, circuits, layouts,
algorithms, computer programs, ideas, processes, techniques, know-how and data,
whether or not patentable (collectively "Inventions") made or conceived or
reduced to practice or developed by Consultant, either alone or jointly with
others, during the term of this Agreement in connection with the Services or
which relate to any Confidential Information.


(2)           All Confidential Information and all title, patents, patent
rights, copyrights, mask work rights, trade secret rights, and other
intellectual property and rights anywhere in the world (collectively "Rights")
in connection therewith shall be the sole property of the Company. Consultant
hereby assigns to the Company any Rights Consultant may have or acquire in such
Confidential Information.

 
 

--------------------------------------------------------------------------------

 


(3)           Consultant agrees that all Inventions which Consultant makes,
conceives, reduces to practice or develops (in whole or in part, either alone or
jointly with others) during the term of this Agreement in connection with the
Services or which relate to any Confidential Information shall be the sole
property of the Company and works for hire in favor of the Company. Consultant
agrees to assign and hereby assigns to the Company all Rights to any such
Inventions.


(4)           Consultant agrees to perform all acts deemed necessary or
desirable by the Company to permit and assist it, at Consultant's reasonable
rate, in evidencing, perfecting, obtaining, maintaining, defending and enforcing
Rights and/or Consultant's assignment with respect to such Inventions in any and
all countries. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in legal proceedings. Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, as Consultant's agents and attorneys-in-fact to act for and on
behalf and instead of Consultant, to execute and file any documents and to do
all other lawfully permitted acts to further the above purposes with the same
legal force and effect as if executed by Consultant.


(5)           If any Rights or Inventions assigned hereunder are based on, or
incorporate, or are improvements or derivatives of, or cannot be reasonably
made, used, reproduced and distributed without using or violating technology or
Rights owned or licensed by Consultant and not assigned hereunder, Consultant
hereby grants the Company a perpetual, worldwide royalty-free, non-exclusive
sublicensable right and license to exploit and exercise all such technology and
Rights in support of the Company's exercise or exploitation of any assigned
Rights or Inventions (including any modifications, improvements and derivatives
thereof).


c.           Retention of Company Data and Records. All data and records coming
into Consultant's possession or kept by Consultant in connection with
Consultant's engagement and any period of consultancy, including, without
limitation, notebooks, drawings, and blueprints; computer programs, software,
and documentation; bulletins, parts lists, reports, and customer lists;
production, cost, purchasing, and marketing information; and employment data,
including policies and salary information, are and shall remain the exclusive
property of the Company. Consultant will return to the Company all originals and
copies of such data and records promptly upon termination of Consultant's
engagement, unless Consultant obtains specific written consent from the Board of
Directors of the Company to retain any such data or records.


8.           Non-Solicitation. During Consultant's engagement with the Company
and for one year after the termination of the engagement with the Company for
any reason, in order to enable the Company to maintain a stable work force and
to operate its business, Consultant shall not either directly or indirectly
solicit, induce, recruit or encourage any of the Company's employees or
contractors to leave their employment or engagement with the Company, either for
Consultant or for any other person or entity.


9.           General.


a.           Independent Contractor. The Company and Consultant are and will
remain independent contractors as to each other, and no joint venture,
partnership, agency or other relationship which would impose liability upon one
party for the act or failure to act on the other will be created or implied
hereby or herefrom. Consultant will not be covered under the Company employee
benefit plans. Except as expressly set forth herein, each party will bear full
and sole responsibility for its own expenses, liabilities, costs of operation
and the like. Neither party will have any power to bind the other party or to
assume or to create any obligation or responsibility, express or implied, on
behalf or in the name of the other party.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           Severability; Waiver. If the application of any provision or
provisions of this Agreement to any particular facts or circumstances is held to
be invalid or unenforceable by any court of competent jurisdiction, then the
validity and enforceability of such provision or provisions as applied to any
other particular facts or circumstances and the validity of other provisions of
this Agreement will not in any way be affected or impaired thereby. The waiver
of anyone default will not waive any other default.


c.           Arbitration. Any controversy or claim arising out of or related to
this Agreement or the breach thereof, except when injunctive relief or specific
performance is sought, will be settled by arbitration at the office of the
American Arbitration Association (" AAA") in the County of Santa Clara,
California, in accordance with the rules of the AAA. In the event a dispute is
submitted to arbitration. the arbitrator may award costs and reasonable
attorneys' fees to the prevailing party. The award of the arbitrator will be of
the same force and effect as a final enforceable judgment of a court of
competent jurisdiction.


d.           Notices. Any notice to be given pursuant to this Agreement will be
in writing and will be deemed to have been given at the time of delivery in
person to a party, if an individual, or to an officer of a party upon the
earlier of (i) actual receipt by the addressee and (ii) three (3) days after
deposit in the U.S. mail when sent postage prepaid and addressed to the address
of the intended recipient thereof set forth below or such other address as any
party hereto will have designated in writing and given notice thereof to the
other party pursuant to this subsec­tion. The current addresses for the parties
for purposes of notice are:


Company:


CNS Protein Therapeutics, Inc. The Parkinson's Institute
675 Almanor Avenue Sunnyvale, CA 94085
Attn: CEO


Consultant:


MDCleary LLC
6200 Stoneridge Mall Road, Suite 300 Pleasanton, CA 94588
Attn: Martin D. Cleary


e.           Miscellaneous.


(1)          California law governs this Agreement without reference to choice
of laws provisions as applied to instruments, persons and transactions which
have legal contacts and relationships solely within the State of California.
This Agreement constitutes the full and complete understanding of the parties,
superseding all previous agreements on the subject matter

 
 

--------------------------------------------------------------------------------

 



 
For the purpose of binding the parties to the above Executive Services
Agreement, the parties or their duly authorized representatives have signed
their names on the dates indicated. The parties hereto acknowledge and agree
that notwithstanding the date of execution or acceptance by the Company, this
Agreement is effective as of the Effective Date.
 
CNS PROTEIN THERAPEUTICS, INC.
 
MDCLEARY, LLC
     
By: /s/ Gerald Commissiong
 
By: /s/Martin D. Cleary
Name: Gerald Commissiong
 
Name: Martin D. Cleary
Title: CEO
 
Title: Managing Member

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


SCOPE OF SERVICES AND COMPENSATION


Consultant's Scope of Services:


Consultant will appoint Martin D. Cleary to perform the Services for the Company
consistent with obligations typically attributable to a Chairman and Chief
Executive Officer, including, but not limited to, fund raising, strategic
planning, solicitation of corporate and strategic partnering arrangements,
corporate communications, mentoring, and managing meetings of the Company's
Board of Directors.


Compensation:


Consultant shall receive $2,000 per day for Services rendered and as duly
invoiced to the Company on a monthly basis. The Company shall engage Consultant
to perform the Services, and the Consultant agrees to perform the Services, for
not less than two-days per week. Upon the mutual consent of Consultant and the
Company, Martin D. Cleary will render Services in excess of two-days per week.
Additionally, the Company will grant to Martin D. Cleary a fully-vested annual
stock option award in an amount that is that commensurate with the Services and
determined in good faith by the Board of Directors.


Change of Control Bonus:


In the event of a Change of Control of the Company during the term of the
Agreement, or in the event a Change of Control is consummated with a Cleary
Party following the termination of the Agreement, then within 30-days of the
consummation of such Change of Control, the Company shall pay Consultant a lump
sum equal to five percent (5%) of the gross proceeds to the Company resulting
from the Change of Control (the "Change of Control Bonus"). Upon Consultant's
election and in its sole discretion, and in lieu of the Change of Control Bonus,
the Company shall issue to Consultant that number of shares of the Company's
Common Stock equal to two and a half percent (2.5%) of the Company's fully
diluted capitalization as measured on the date of termination of the Agreement.
For purposes of this provision, "Change of Control" shall mean (A) a merger or
consolidation of the Company with or into another entity after which the
stockholders of the Company own less than a majority of the outstanding equity
of the surviving entity (other than a merger effected solely to change the
Company's domicile), (B) the sale by stockholders to a third party in a single
transaction or series of related transactions of more than a majority of the
outstanding voting stock of the Company, or (C) the sale of all or substantially
all of the assets of the Company. A "Cleary Party" shall mean any person or
entity contacted on behalf of the Company by Martin D. Cleary during the term of
the Agreement, as evidenced by reciprocal written correspondence or email
records.


During the term of this Agreement, Martin D. Cleary shall perform the Services
and assume the title of Executive Chairman of the Board of Directors and Chief
Executive Officer of the Company.

 
 

--------------------------------------------------------------------------------

 

Board Composition:


The Company agrees to take all necessary action, including the solicitation of
Board and stockholder consent, to appoint Martin D. Cleary to the Company's
Board of Directors promptly following the Effective Date of the Agreement. The
Company and Mr. Cleary will enter into the Company's standard form of
indemnification agreement it maintains with its officers and directors and the
Company will promptly acquire directors and officers liability insurance.
Further, the Company agrees to appoint Gene Mancino to the Company's Board of
Directors subject to the approval of such appointment by a majority vote of the
Board of Directors, such approval not to be unreasonably withheld. Subject to
his appointment to the Board, the Company shall pay Mr. Mancino a fee of $5,000
per Board meeting plus an annual stock option award in an amount that is
reasonable and customary for the directors of businesses substantially similar
to the Company.


 
 

--------------------------------------------------------------------------------

 
 
AMARANTUS THERAPEUTICS, INC.
FIRST AMENDMENT TO CONSULTING AGREEMENT
 
This First Amendment to Consulting Agreement (this "Amendment") is made by and
between Amarantus Therapeutics, Inc., a Delaware corporation ("Company"), and
MDCleary, LLC ("Consultant"), effective as of February 8, 2011 (the "Effective
Date"). Capitalized terms not otherwise defined herein shall have the meanings
assigned such terms in that certain Consulting Agreement dated as of August 10,
2009 by and between Company and Consultant (the "Consulting Agreement").
 
Recitals
 
A.  
In consideration of the continuation of the consulting relationship between the
parties, the parties desire to amend the Consulting Agreement to make certain
changes as set forth herein.

 
Agreement
 
In consideration of the premises and the mutual agreements, covenants and
understandings hereinafter set forth and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Agreement is
hereby amended as follows:
 
1. Amendment of Schedule A to Consulting Agreement. The paragraph set forth on
Schedule A under the caption "Compensation" is hereby deleted and replaced in
its entirety with the following:
 
"Compensation:  Consultant shall receive $16,666.66 per month for Services
rendered and as duly invoiced to the Company on a monthly basis. The Company
shall engage Consultant to perform the Services, and the Consultant agrees to
perform the Services, for not less than two-days per week. Upon the mutual
consent of Consultant and the Company, Martin D. Cleary will render Services in
excess of two-days per week. Additionally, the Company will grant to Martin D.
Cleary a fully-vested annual stock option award in an amount that is that
commensurate with the Services and determined in good faith by the Board of
Directors."
 
Except as amended herein, the Consulting Agreement shall remain in will force
and effect. This Amendment and the Consulting Agreement constitutes the full and
complete understanding of the parties. This Amendment may be executed in any
number of counterparts, each of which will be an original, but all of which
together will constitute one instrument.

 
 

--------------------------------------------------------------------------------

 

In witness whereof, the parties have executed this Amendment as of the date
first above written.
 
AMARANTUS THERAPEUTICS, INC.
 
MDCLEARY, LLC
     
By: /s/ Gerald Commissiong
 
By: /s/Martin D. Cleary
Gerald Commissiong,
Chief Business Officer
 
Martin D. Cleary,
Managing Member
